DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1, 4-11, 16, 17-22, 24-28, 30-31 are currently pending.
Response to Amendment
The amendment filed on 04/05/2021 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 01/13/2021
The examiner modified the rejection below to address claim amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 16, 18-22, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kalus et al (PG Pub 20160329860), and further in view Hilpert (PG pub 20130009352), and Urruela (Pat No. 4264145)
Regarding claim 1, Kalus et al teaches a solar tracking system comprising:
a damper including the damper shaft [fig 15d]; 
 the damper comprises a valve to regulate a flow of oil through the damper [para 123 164] when opened and closed.
Modified Kalus et al teaches the damper  with the locking pin and actuator where lock the damper  resist movement of the solar tracker system caused by environmental forces, and unlocks the damper to allow for normal operation [para 139-140 164]., but modified Kalus et al does not teach the linear actuator as claimed.
Urruela teaches an apparatus comprising an actuator which comprising lever (3,4) where the lever is rotated around the vertex 5 which is articulated and this is the location where the joint or pin is used for lock or unlock [fig 2-3 col 7 lines 30-68)] where the actuator is connected to the damper by the joint (pin) 8.

It would have been obvious to a person of an ordinary skill in the art at the time the invention was filed to have the actuator to be connected to the damper of Kalus by the joint (pin) 
Modified Kalus et al teaches the damper comprise the valve to regulate a flow of oil through the damper [para 123 164] when opened and closed and the pin is connected to linear actuator, but modified  Kalus et al does not teach the linear actuator and locking damper pin having a first depressed position and second release position.
Hilpert teaches a damper having shaft and the a pin though the damper shaft where the pin has a first, depressed position in which the valve is open and the damper moves freely, and the pin has a second, released position in which the valve closes [para 33 fig 9-12]
It would have been obvious to a person of an ordinary skill in the art at the time the invention was filed to modify the damper of Kalus et al to have the locking damper pin with the first depressed position and second released position as taught by Hilpert for helping in lock and unlock the damper and since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007). The recitation “to actuate the valve” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not 

As for combination, the linear actuator and locking damper pin has have a first, depressed position in which the valve is open and the damper is unlocked, and the linear actuator and locking damper pin has have a second, released position in which the valve closes and the damper is locked
Regarding claim 16, modified Kalus et al teaches there are multiple modes of actuation between lock and open position [fig 15 of Kalus et al]
Regarding claim 18, modified Kalus et al teaches a rod end 6 attached to the damper [fig 2, Urruela].
Regarding claim 19, modified Kalus et al teaches the rod end being depressed the pin [fig 2, Urruela]. The recitation “is configured … pin” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
Regarding claim 20, modified Kalus et al teaches angle sensor being used for communicated with the controller that the panels has not be locked. The angle sensor is considered to be the switch limit [para 142, Kalus].
Regarding claim 21, modified Kalus et al teaches the damper comprising a damper housing 12 [fig 12 para 27, Hilpert] and the rod end being connected to the damper. Thus, modified Kalus et al teaches the rod end is attached to the damper and to the enclosure.

Regarding claim 22, modified Kalus et al teaches the pin being used to lock and unlock the damper and the angle sensor being used to send the signal to the controller to indicated the system is unclock such that the controller locks the system when receive the signal [para 142. Kalus et al] Thus, it is considered that the pin depresses the limit switch when the pin is in a first, depressed position, and the limit switch is configured to communicate with an electronic control system to inform the electronic control that the solar tracker system is unlocked.
Regarding claim 30, modified Kalus et al teaches the first, depressed position of the linear actuator and locking damper pin is below the second, released position of the linear actuator and locking damper pin (fig 12, Hilpert, view from the left to the right or vice versa).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kalus et al (PG Pub 20160329860), and Hilpert (PG pub 20130009352) and Urruela (Pat No. 4264145) and further in view of Altali et al (PG Pub 20070074753).
Regarding claim 4, modified Kalus et al teaches the actuator as set forth above, but modified Kalus et al does not teach the actuator comprising guidewire
Altali et al teaches a solar tracking system comprising actuator wire [para 17].
. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kalus et al (PG Pub 20160329860), and Hilpert (PG pub 20130009352) and Urruela (Pat No. 4264145) and further in view of Oosting (PG pub 20100185333)
Regarding claim 5, modified Kalus et al teaches the actuator as set forth above, but modified Kalus et al does not teach the actutator comprising guidewire
Oosting et al teaches a solar tracking system comprising push and pull actuator [para 17].
It would have been obvious to a person of an ordinary skill in the art at the time the invention was filed to have the actuator of modified Kalus et al comprising push and pull actuator as taught by Oosting since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kalus et al (PG Pub 20160329860), and Hilpert (PG pub 20130009352) and Urruela (Pat No. 4264145)  and further in view of Herring, Sr (Pat no. 6142039)
Regarding claim 6, modified Kalus teaches the actuator as set forth above, but modified Kalus does not teach remote activated linear actuator.
Herring, Sr teaches a remote activated linear actuator (col 4 lines 1-2).
. 


Claims 8, 10-11, 24-28, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kalus et al (PG Pub 20160329860), and further in view of Hilpert (PG pub 20130009352) and Borton (PG pub 20090314325) and Urruela (Pat No. 4264145).
Regarding claim 10-11, Kalus et al teaches a solar tracking comprising:
a plurality of foundation supports [fig 15 d para 138-140];
a dynamic stabilizer attached to at least one of the plurality of foundation supports, each dynamic stabilizer comprising:
a damper [fig 15]
an actuator [fig 15d]
a plurality of solar panels rotatably attached to the foundation supports and to the dynamic stabilizers [fig 15d]
Modified Kalus et al teaches the damper  with the locking pin and actuator where lock the damper  resist movement of the solar tracker system caused by environmental forces, and unlocks the damper to allow for normal operation [para 139-140 164]., but modified Kalus et al does not teach the linear actuator as claimed.


It would have been obvious to a person of an ordinary skill in the art at the time the invention was filed to have the actuator to be connected to the damper of Kalus by the joint (pin) 8 as taught by Urruela for adjusting angle of the panel and since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Modified Kalus et al teaches the damper comprise the valve to regulate a flow of oil through the damper [para 123 164] when opened and closed and the pin is connected to linear actuator, but modified  Kalus et al does not teach the linear actuator and locking damper pin having a first depressed position and second release position.
Hilpert teaches a damper having shaft and the a pin though the damper shaft where the pin has a first, depressed position in which the valve is open and the damper moves freely, and the pin has a second, released position in which the valve closes [para 33 fig 9-12]
It would have been obvious to a person of an ordinary skill in the art at the time the invention was filed to modify the damper of Kalus et al to have the locking damper pin with the first depressed position and second released position as taught by Hilpert for helping in lock and unlock the damper and since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007). The recitation “to actuate the valve” is 

As for combination, the linear actuator and locking damper pin has have a first, depressed position in which the valve is open and the damper is unlocked, and the linear actuator and locking damper pin has have a second, released position in which the valve closes and the damper is locked
Modified Kalus teaches the tracker controller [141-143] for controlling the dynamic stabilizers, but modified Kalus does not teach control system and environmental sensor.
Borton teaches a solar tracking system comprising a controller and the wind sensor [para 28-29] wherein the controller receive signal from wind sensor and the controller sends the signal to motor and the motor send signal to control or rotate the system.
It would have been obvious to a person of an ordinary skill in the art at the time the invention was filed to connect wind sensor, controller of Borton to the tracker controller of modified Kalus for controlling the system based on the wind sensor.

Regarding claim 8, modified Kalus teaches the damper comprises a valve to regulate a flow of oil through the damper [para 123].


Regarding claim 17, modified Kalus et al teaches there are multiple modes of actuation between lock and open position [fig 15 of Kalus et al]
Regarding claim 24, modified Kalus et al teaches a rod end 6 attached to the damper [fig 2, Urruela].
Regarding claim 25, modified Kalus et al teaches the rod end being depressed the pin [fig 2, Urruela]. The recitation “is configured … pin” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
Regarding claim 26, modified Kalus et al teaches angle sensor being used for communicated with the controller that the panels has not be locked. The angle sensor is considered to be the switch limit [para 142, Kalus].
Regarding claim 27, modified Kalus et al teaches the damper comprising a damper housing 12 [fig 12, Hilpert] and the rod end being connected to the damper. Thus, modified Kalus et al teaches the rod end is attached to the damper and to the enclosure.
Regarding claim 28, modified Kalus et al teaches the pin being used to lock and unlock the damper and the angle sensor being used to send the signal to the controller to indicated the system is unclock such that the controller locks the system when receive the signal [para 142. Kalus et al] Thus, it is considered that the pin depresses the limit switch when the pin is in a first, depressed position, and the limit switch is configured to communicate with an electronic control system to inform the electronic control that the solar tracker system is unlocked.
Regarding claim 31, modified Kalus et al teaches the first, depressed position of the linear actuator and locking damper pin is below the second, released position of the linear actuator and locking damper pin (fig 12, Hilpert, view from the left to the right or vice versa).

Claim 9 is are rejected under 35 U.S.C. 103 as being unpatentable over Kalus et al (PG Pub 20160329860) and Hilpert (PG pub 20130009352) and Borton (PG pub 20090314325) and  Urruela (Pat No. 4264145) and further in view of Herring, Sr (Pat no. 6142039)
Regarding claim 9, modified Kalus teaches the actuator as set forth above, but modified Kalus does not teach remote activated linear actuator.
Herring, Sr teaches a remote activated linear actuator (col 4 lines 1-2).
It would have been obvious to a person of an ordinary skill in the art at the time the invention was filed to have the actuator of modified Kalus et al comprising a remote activated linear actuator as taught by Herring, Sr since the claimed subject matter merely combines . 
Claims 20, 22 rejected under 35 U.S.C. 103 as being unpatentable over Kalus et al (PG Pub 20160329860), and Hilpert (PG pub 20130009352) and Urruela (Pat No. 4264145) and further in view of De Villier (PG pub PG pub 20120125401),
Regarding claim 20, 22, modified Kalus et al teaches the claimed limitation as set forth above, but modified Kalus et al does not teach the pin and the limit switch as claimed.
De Villier teaches the solar tracker comprising limit switch and the pin which is used to active the limit switch and the controller which is used to control the system [para 13 52]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to connect the limit switch and the pin as taught by De Villier to the controller of modified Kalus et al for adjusting the position of the system or solar panels when appropriate.

Claims 26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kalus et al (PG Pub 20160329860), and Hilpert (PG pub 20130009352) and Borton (PG pub 20090314325) and Urruela (Pat No. 4264145) further in view of De Villier (PG pub PG pub 20120125401),
Regarding claim 26, 28, modified Kalus et al teaches the claimed limitation as set forth above, but modified Kalus et al does not teach the pin and the limit switch as claimed.
De Villier teaches the solar tracker comprising limit switch and the pin which is used to active the limit switch and the controller which is used to control the system [para 13 52]
.

Response to Arguments
Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive. The applicant argues in substance:
Kalus does not teach at least an actuator or pin that move to control the operation of a valve.
The examiner respectfully disagrees. Kalus teaches the valve being closed, the damper is locked and the valve is opened, the damper is unclock [par 121 and 123]. Also, Urruela teaches the linear actuator and the pin would be locked or unclocked the damper. Thus, Kalus in view of Urruela teaches controlling the damper by locked and unlocked with the valve.
Hilpert is not in the same filed of art and not related the same problem.
The examiner respectfully disagrees. Hilert is only applied to teach how the pin is being used to lock or unclocked the movement of the shaft which is piston and in the damper (moving the piston up and down would made the damper having different length or angle). Also, It has been held that a prior art reference must either be in the field of applicant's endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UYEN M TRAN/            Primary Examiner, Art Unit 1726